07-5000-ag (L); 08-2085-ag (Con)
Jiang v. Holder
                                                                                BIA
                                                                        A076 280 366


                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.


     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 31 st day of August, two thousand ten.

PRESENT: DENNIS JACOBS,
              Chief Judge,
         JON O. NEWMAN,
         PIERRE N. LEVAL,
              Circuit Judges.
_________________________________________

SONG KOU JIANG,
         Petitioner,
                                                          07-5000-ag (L);
                    v.                                     08-2085-ag (Con)
                                                                        NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
_________________________________________

FOR PETITIONER:                     Gang Zhou, New York, New York.

FOR RESPONDENT:                     Gregory G. Katsas, Assistant Attorney
                                    General; John C. Cunningham, Senior
                                    Litigation    Counsel;   Briena    L.
                                    Strippoli, Trial Attorney, Office of
                                    Immigration Litigation, United States
                                    Department of Justice, Washington,
                                    D.C.

051710-17
        UPON DUE CONSIDERATION of these petitions for review of

two Board of Immigration Appeals (“BIA”) decisions, it is

hereby ORDERED, ADJUDGED, AND DECREED, that the petitions for

review are DENIED.

        Petitioner Song Kou Jiang, a native and citizen of the

People’s Republic of China, seeks review of: (1) an October

11, 2007 order of the BIA denying his motion to reopen, In re

Song Kou Jiang, No. A076 280 366 (B.I.A. Oct. 11, 2007); and

(2) an April 18, 2008 order of the BIA denying his motion to

reconsider and reopen, In re Song Kou Jiang, No. A076 280 366

(B.I.A. Apr. 18, 2008).             We assume the parties’ familiarity

with the underlying facts and procedural history in this case.

        We review the BIA’s denial of a motion to reopen or

reconsider for abuse of discretion.                 See Kaur v. BIA, 413 F.3d

232,        233   (2d   Cir.   2005)    (per    curiam);     Jin    Ming     Liu   v.

Gonzales, 439 F.3d 109, 111 (2d Cir. 2006).                         When the BIA

considers         relevant      evidence       of   country    conditions          in

evaluating a motion, we review the BIA’s factual findings

under the substantial evidence standard.                 See Jian Hui Shao v.

Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

        The BIA did not err in denying Jiang’s untimely motions

to     reopen      or   his    motion   to     reconsider.         See   8   U.S.C.


051710-17                                -2-
§ 1229a(c)(7)(C); see also 8 C.F.R. § 1003.2(c)(2).                                 We have

previously             reviewed        the    BIA’s       consideration      of   evidence

similar to that which Jiang submitted and have found no error

in    its     conclusion            that     such    evidence      is    insufficient      to

establish either material changed country conditions excusing

the untimely filing of a motion to reopen or a reasonable

possibility of persecution.                      See Jian Hui Shao, 546 F.3d at

169-72; see also Wei Guang Wang v. BIA, 437 F.3d 270, 275 (2d

Cir.        2006).        To     the    extent      Jiang    requests      that     we   take

judicial           notice      of      documents         outside   the     administrative

record, that request is denied.                       See Xiao Xing Ni v. Gonzales,

494 F.3d 260, 269-70 (2d Cir. 2007).

        For the foregoing reasons, the petitions for review are

DENIED.           As we have completed our review, any stay of removal

that        the    Court       previously       granted      in    these    petitions      is

VACATED, and any pending motion for a stay of removal in these

petitions is DISMISSED as moot.                          Any pending request for oral

argument          in     these    petitions         is    DENIED   in    accordance      with

Federal           Rule    of   Appellate       Procedure       34(a)(2),      and    Second

Circuit Local Rule 34.1(b).

                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk




051710-17                                       -3-